ROSS, Circuit Judge
(dissenting). This is a personal injury case, and the real question is whether either of the defendants in error was, at the time the plaintiff in error received the injuries for which he sued, a carrier by* railroad engaged in interstate commerce — the action being based upon the Employers’ Liability Act of Congress of 1908 (35 Stat. 65). If so, then manifestly the plaintiff in error was likewise so engaged, as he was one of the brakemen of one of the *741railroad trains of the defendants in error at the time of his injury. The trial court granted a motion of the defendants for a directed verdict in their favor, which having been returned, and. a judgment against the plaintiff below entered, he sued out the present writ of error.
The substantial facts appear to be these: * The defendant in error Stimson Mill Company is the owner of a large body of timber land in Snohomish county, state of Washington, which it is engaged in logging, and it also owns and operates a large lumber mill at Ballard, a suburb of the city of Seattle, of that state. For the purpose of transporting its logs, it caused the defendant in error Marysville & Northern Railway Company to be incorporated and pays the costs of its operation. That company was incorporated under the general laws of Washington applicable to railroads, with the incidental power of eminent domain, and constructed a line of railroad about 16 miles long, extending from the vicinity of the logging operations of the mill company to a point on Ebey Slough, one of the mouths of the Sno-homish river near the town of Marysville in Snohomish county. The road was connected with the Northern Pacific and Great Northern Railroads, although the only transportation it -appears to. have done, apart from the specific instances to be mentioned, has been the carrying of the logs of the Stimson Mill Company from its timber lands to Ebey Slough, into which they are dumped, and there a part of them are sold by the Stimson Mill Company to other manufacturers, the remainder being by the mill company rafted and towed to Ballard, where they are sawed into lumber by it, and the hauling of the supplies for the mill company’s logging camp, which the railroad company carries free. It further appears from the evidence that on one occasion some gravel was carried by the railroad to the town of Marysville for street purposes, on which no freight was charged, and that on another occasion a car load of lumber was hauled for a friend of the mill company who was starting a logging camp in its vicinity, and for which he was charged only the actual cost of the haul. And the evidence also shows that the mill company sold certain poles and piling, cut from its timber lands and hauled by the railroad, to one Vollans, who sold and sent about 60 per cent, of them to various parties in the state of California,'1 which poles and piling were sold by the mill company to Vollans, delivered in the waters of Ebey Slough.
It further appears that the cars used on the railroad consist of trucks on which the logs are loaded and made fast at either end by chains, there being two brakemen on each train of cars, each of whom assist in loosening the chains and dumping the logs into the water. It was while engaged in that operation that the plaintiff received the injuries complained of by him. These further facts are also made to appear: The mill mentioned has a capacity of about 175,000 feet of lumber in 10 hours, and manufactures its lumber chiefly from the logs cut from the lands of the Stimson Company, from 20 to 25 per cent, of which is sold in the local market and delivered to the purchasers at the mill, the balance being sold for shipment out of the state of Washington either by water or rail, and delivered on board vessels or cars *742to the purchaser at Ballard, and billed as directed by the purchaser. Whén orders are received by the mill company for lumber to be shipped by water, the lumber is piled on the dock, from which a steamer takes it, and where sold for shipment by rail the mill company loads it on board cars, and it is paid for at Ballard by the local agent of the buyer, who directs its destination.
The sole question, as has been said, is whether the defendants in error were at the time in question engaged in interstate commerce within the meaning of the act of Congress above referred to. In the case of United States and Interstate Commerce Commission, Appellants, v. Louisiana & Pacific Railway Company et al., 234 U. S. 1, 34 Sup. Ct. 741, 58 L. Ed. 1185, and similar cases, numbered respectively 829, 830, 831, 832, 833, 834, 835, and 836, decided by the Supreme Court May 25, 1914, involving the true character of certain logging roads, that court'said, among other things:
“Are they plant facilities merely, or 'common carriers with rights and 'obligations as such? It is insisted that these roads are not carriers, because the most of their traffic is in their own logs and lumber, and that only a small part of the traffic carried is the property of others. But this conclusion loses sight.of the principle that the extent to which a railroad is in fact used does not determine the fact whether it is or is not a common carrier. It is the right of the public to use the road’s facilities and to demand service of it, rather than the extent of its business, which is the real criterion determinative of its character. This principle has been frequently recognized in the decision of the courts. We need not cite the many state cases in which it has been so held, in view of the fact that the same principle was laid down in the late case of Union Lime Co. v. Chicago & N. W. Ry. Co., 233 U. S. 211 [34 Sup. Ct. 522, 58 L. Ed. 924], In that case the Supreme Court, of Wisconsin sustained the extension of a spur track to reach the quarries , and limekilns of a single company as a public use, authorizing the exercise of the right of eminent domain, and this court affirmed the judgment. - Dealing with the contention that the Wisconsin statute was invalid because it authorized action appropriating property upon the exigency of a private business, this court said (233 U. S. 221 [34 Sup. Ct. 525, 58 L. Ed. 924]): ‘A spur may, at the outset, lead only to a single industry or establishment; it may be constructed to furnish an outlet for the products of a particular plant; its cost may be defrayed by those in special need of its service at .the time. But none the less, by virtue of the conditions under which it is,provided, the-spur may constitute at all times a part of the transportation facilities of the carrier which are operated under the obligations of public service’ and are subject to the regulation of public authority. As was said by this court in Hairston v. Danville & Western Rwy. Co., supra (208 U. S. 598 [28 Sup. Ct. 331, 52 L. Ed. 637, 13 Ann. Cas. 1008]): “The uses for which the track was desired are not the less public because the motive which dictated its location over this particular land was to reach a private industry, or because the proprietors of that industry contributed in any way to the cost.” There is a clear distinction between spurs which are owned and operated by a common carrier as a part of its system and under its public obligation and merely private sidings. See De Camp v. Hibernia R. R. Co., 47 N. J. Law, 43; Chicago, etc., R. R. Co. v. Porter, 43 Minn. 527 [46 N. W. 75]; Ulmer v. Lime Rock R. R. Co., 98 Me. 579 [57 Atl. 1001, 66 L. R. A. 387]; Railway Co. v. Petty, 57 Ark. 359 [21 S. W. 884, 20 L. R. A. 434]; Dietrich v. Murdock, 42 Mo. 279; Bedford Quarries R. R. Co. v. Chicago, etc., R. R. Co., 175 Ind. 303 [94 N. E. 326, 35 L. R. A. (N. S.) 641].’ ”
Applying the principle there referred to to the facts of the present case, I -am of opinion that the railroad company here involved is a common carrier.. While the chief purpose of its construction undoubtedly *743was the transportation of logs cut from the lands of the Stimson Mill Company, it was by virtue of its charter legally bound to carry the logs and other property of the public, and, as the facts show, did on occasion do so. At wliat charge, or whether without charge, is unimportant; it was clearly entitled to compensation for such transportation, and to the establishment of proper rates therefor. The record shows that a part of the business in which the mill company was engaged was the cutting and selling of poles and piling from its timber lands. The witness Vollans testified on behalf of the complainant in the case — plaintiff in error here — as follows:
“I am a dealer in cedar poles and piling, and in my business have dealt with the Stimson Mill Company and the Marysville & Northern Railway. During the year 1912 they hauled poles and piling for me; I paid them for it. 1 sell about 60 per cent, of them in California, and 40 per cent, locally. * - - My dealings were entirely with tbe Stimson Mill Company. I bought the poles from them, and they delivered them into the water at Ebey Slough, whore they were received by me. I paid so much a pole delivered in the water at Ebey Slough. There I took the poles, rafted them, and towed them away. This was prior to April, 1912. * * * The contract was so much a thousand delivered in the water at Ebey Slough, including the hauling over the railroad.”
It will be observed that the witness there distinctly testified that the defendants in error hauled the poles and piling so bought for the purchaser, about 60 per cent, of which he sold in California, and that the poles and piling so bought and hauled for compensation duly paid were delivered to him in the water at Ebey Slough, from which place he towed them away tied together. If knowledge on the part of the defendants in error that a part of such poles and piling were intended for continuous transportation by the purchaser to another state be essential, sucli knowledge, I think, might well have been found by the jury from the testimony of Vollans.
The opinion of the majority of the court is based, as it'seems to me, upon the assumption that the place in Ebey Slough where the mill company dumps all the logs cut from its lands is a sort of gathering place or rendezvous at and from which only it sells its logs, anfl consequently that the defendants in error are unaffected by anything any purchaser of any part thereof may do with what he purchases. Says the court in its opinion:
“In the case at bar there was no initial shipment of tbe goods. The transportation of tbe poles from the forest in which they were cut to tide water, where they were sold, was not a shipment. There was no contract of carriage; there was no bill of lading; there was no consignor or consignee. The goods wore not committed to a carrier. The defendant mill company simply carried over its own road, on its own cars, its own goods to a market where it sold and delivered them. It had. no concern with the subsequent disposition of them.”
I do not see how that can be properly affirmed in this case, in view of the testimony of the witness Vollans. Even if there were any contradiction of his testimony, which, however, the record fails to show, his credibility was a question for the jury, and not for either the trial court or this court. If true, it seems to me to show that the poles and piling he purchased were cut for him by the mill company from its timber *744lands for the purpose of being, in part, transported to the state of California, first by the railroad owned by the mill company, which I think I have shown should be regarded as a common carrier, to the waters of Ebey Slough, into which they were by the contract with Vollans to be dumped, and where he was to receive them for continuous transportation by water to California. Whether by ship or raft is wholly unimportant. Such of the poles and piling as were designed for tha California trade did, in my opinion, begin to move from the state of Washington to the state of California when they left the lands of the mill company under the contract testified to by Vollans; and, if that contract was in fact made and acted on as testified to, the commencement of the movement of such poles and piling constituted, in my opinion, commerce between the two states mentioned, within the decision of Coe v. Errol, 116 U. S. 517, 6 Sup. Ct. 475, 29 L. Ed. 715, and other decisions of that court referred to in the opinion of this court herein. The principle annunciated in the cases of Louisiana R. R. Comm. v. Tex. & Pac. Ry. Co., 229 U. S. 336, 33 Sup. Ct. 837, 57 L. Ed. 1215, Southern Pac. Terminal Co. v. Int. St. Com. Comm., 219 U. S. 498, 31 Sup. Ct. 279, 55 L. Ed. 310, Ohio Railroad Comm. v. Worthington, Receiver, 225 U. S. 101, 32. Sup. Ct. 653, 56 L. Ed. 1004, and Texas & N. O. R. R. Co. v. Sabine Tram Co;, 227 U. S. 111, 33 Sup. Ct. 229, 57 L. Ed. 442, is that “it is the essential character of the commerce,” not its mere incidents, which determines its true character, and that it “takes character as interstate or foreign commerce when it is actually started in the course of transportation to another state or to a foreign country.”
For the reasons above stated, I think the judgment should be reversed, and the cause remanded to the court below for a new trial.